EXHIBIT 10.7


Confidential treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.


DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 020




AMENDMENT No. 020, signed as of June 5, 2012, to Contract No.
DE-AC01-93NE50067,08843672/50067-02 entered into January 14, 1994 (the
"Contract") by and between United States Enrichment Corporation ("USEC"),
Executive Agent of the United States of America, and Joint Stock Company
"Techsnabexport" ("TENEX"), Executive Agent of the State Atomic Energy
Corporation "Rosatom" ("Rosatom"), Executive agent of the Russian Federation.
USEC and TENEX, acting in their capacities as Executive Agents, are referred to
herein individually as a "Party" and collectively as the "Parties". Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Contract.


Pursuant to Part I, Section H.12(c) of the Contract, USEC and TENEX hereby agree
as follows:


SECTION 1. The last three sentences at the end of the first paragraph of Part I,
Section B.05 shall be replaced by the following:


"Notwithstanding anything to the contrary in this Contract and subject to
Section 3 of Amendment No. 020 to the Contract, in calendar year 2013 TENEX
shall deliver, and USEC shall take delivery of, all remaining amounts of
LEU-from-HEU (including all LEU contained in the 8.7 MT of HEU that was not
delivered for calendar year 1999 (the “1999 Material”)), as may be required to
ensure that over the term of the Contract, TENEX has delivered, and USEC has
taken delivery of, LEU contained in 500 MT of HEU, in accordance with the
Government-to-Government Agreement (Attachment 9 to the Contract) and the terms
of this Contract before December 31, 2013."


SECTION 2. Notwithstanding anything to the contrary in the Contract (including
but not limited to Appendix A to Amendment No. 019 to the Contract), *****. In
particular, the Parties confirm and agree as follows:




(a)           The 1999 SWU Quantity means the quantity of SWU contained in
8,700.000 kg of HEU.


(b)           The exact and final 1999 SWU Quantity ***** shall be determined in
accordance with Appendix A to this Amendment No. 020 to the Contract.


(c)           The 1999 SWU Quantity shall be deemed to be contained in type 30B
cylinders only and shall not be deemed to be contained in the relevant type 1S
(or other type if applicable) sample bottles.


(d)           The 1999 SWU Quantity contained in the 1999 Material shall be the
first SWU to be invoiced by TENEX, and paid by USEC, in CY2013. ***** Due to the
high level of package traffic during the period of September-November 22, 2013,
the September-November 2013 deliveries, as envisaged by the CY2013 USEC-TENEX
Schedule (as defined below) may be shifted between months, but not beyond
November 22, 2013. Any such shift shall not prejudice the treatment of the
deliveries ordered by USEC for delivery in September-November 2013 as being
subject to Section 4 for payment purposes, even if such deliveries are shifted
to an earlier month.


(e)           *****


SECTION 3.                      The Parties shall establish in the schedule of
LEU deliveries in CY2013 (the “CY2013 USEC-TENEX Schedule”) that the first
delivery under the Contract shall be effected by TENEX and taken by USEC not
later than May 31, 2013 and all LEU deliveries under the Contract, including but
not limited to the last LEU delivery, shall be effected by TENEX and taken by
USEC not later than November 22, 2013. Subject to force majeure, all LEU
deliveries under the Contract, including but not limited to the last LEU
delivery, shall be imported by USEC into the United States not later than
December 30, 2013 to ensure the completion of the Government-to-Government
Agreement before December 31, 2013.


(a)           Only for purposes of performance by USEC of its importation
obligation as stated above, “force majeure” shall include, in addition to the
circumstances described in Part I, Section H.13, of the Contract, any disruption
or delay of transportation of LEU to or from, or clearance of LEU at, through or
from, any port that is not due to the negligent act or omission of USEC. In no
event shall acts or omissions of third parties that are not solicited or caused
by USEC be considered to be acts or omissions of USEC in evaluating whether USEC
may claim force majeure, including, but not limited to, acts or omissions of
persons or entities acting as transporters, shipping agents, freight forwarders,
Customs Brokers, warehouses, contractors or subcontractors of USEC in effecting
transportation to or from, or clearance of shipments at, through or from, any
port, nor shall USEC’s force majeure claim be rejected on the grounds that USEC
selected the third party whose acts or omissions caused the force majeure.


(b)           In case, through no fault of TENEX or the government or agencies
of the Russian Federation, all LEU delivered by TENEX under the Contract in
CY2013 has not been imported into the United States by December 30, 2013 for any
reason whatsoever, including but not limited to force majeure circumstances,
USEC shall apply its best efforts to assist TENEX in securing a joint
determination of the U.S. Secretary of Energy and Secretary of State under
paragraph (c)(4) of Section 3112A of the USEC Privatization Act with respect to
waiver of the import limitations under paragraph (c)(1) of Section 3112A. This
Section 3(b) shall be the exclusive remedy against USEC with respect to the
failure to import such LEU by December 30, 2013. Such remedy shall be applied
also if the failure to import such LEU by December 30, 2013 will be caused by
force majeure.


SECTION 4. *****


SECTION 5. This Section 5 and Section 6 and Section 8 of this Amendment No. 020
shall take effect immediately upon execution by both Parties of this Amendment
No. 020. Sections 1 through 4 and Section 7 of this Amendment No. 020 shall
enter into full force and effect and the rights and obligations of the Parties
under such Sections 1 through 4 and Section 7 of this Amendment No. 020 shall
become effective and the Parties shall be bound by the aforementioned Sections 1
through 4 and Section 7 as of the first day by which the Parties have notified
each other in writing, which notices shall not be withheld or delayed and shall
indicate the date of the relevant approval or endorsement, that this Amendment
No. 020 has been approved or endorsed by the notifying Party's Government. Each
Party shall promptly after execution by both Parties of this Amendment No. 020
(or earlier if possible) apply to the respective Party’s Government for approval
of this Amendment No. 020 and shall use its reasonable efforts to secure its
Government’s approval of this Amendment No. 020 as soon as possible. If by
September 1, 2012 any one or both of the Parties’ Governments have neither (i)
approved or endorsed this Amendment No. 020 nor (ii) denied such approval or
endorsement in writing, the Parties shall immediately enter into consultations
to agree on measures to obtain the relevant Governmental approval(s) or
endorsement(s) of this Amendment No. 020 and how to proceed with the
implementation of the Contract in the context of the absence of the respective
Governmental approval(s) or endorsement(s) of this Amendment No. 020, but if
they fail to agree on such measures by September 15, 2012 and approval(s) or
endorsement(s) from both Governments still have not been received by that date,
Sections 1 through 4 and Section 7 of this Amendment No. 020 shall be null and
void. A Party shall immediately notify the other Party if the relevant Party’s
Government denies approval or endorsement of this Amendment No. 020. If any one
or both of the Parties’ Governments deny approval or endorsement of this
Amendment No. 020 Sections 1 through 4 and Section 7 of this Amendment No. 020
shall be null and void.


SECTION 6. Each Party may disclose to third parties the existence of this
Amendment No. 020, but shall not disclose its terms, in whole or in part, to any
third party without the consent of the other Party, which shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, either Party
may disclose the terms of this Amendment No. 020 (a) to the extent such
disclosure is required (i) to secure an approval or endorsement required by
Section 5 hereof; (ii) by law, regulation, order of a court or government
agency, including to fulfill disclosure requirements of the Securities and
Exchange Commission; or (iii) to fulfill such Party's duties as Executive Agent
under the Contract; (b) on a confidential basis to such Party's parent
companies, outside legal counsel, creditors, investors, advisors and
organizations providing book-keeping, accounting and tax reporting services for
either Party (including, but not limited to, Closed Joint Stock Company
“Greenatom”); or (c) on a confidential basis to such Party’s production plants
or for customs clearance purposes. A Party who makes a disclosure under the
preceding sentence shall mark the information as "proprietary business
information" and, in the case of disclosures to government organizations
(including the Russian production plants) who are not subject to a signed
confidentiality agreement with the disclosing Party, shall seek to invoke any
procedures available to protect the disclosed information from further
disclosure.


SECTION 7. Except as amended hereby, the Contract shall remain unchanged and in
full force and effect.


SECTION 8. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.


UNITED STATES ENRICHMENT                                                JOINT
STOCK COMPANY
CORPORATION                                                                           "TECHSNABEXPORT"


By: /s/ Philip G.
Sewell                                                                     By:
/s/ Alexey A. Grigoriev


Name: Philip G.
Sewell                                                                     Name:
Alexey A. Grigoriev


Position: Senior Vice
President                                                         Position:
General Director
 
PROPRIETARY BUSINESS INFORMATION
 
 

--------------------------------------------------------------------------------

 



Appendix A:                      Calculation of 1999 SWU Quantity


The Parties shall determine the exact and final 1999 SWU Quantity at the time
they execute the binding delivery order for CY2013 and CY2013 USEC-TENEX
Schedule, in accordance with the following formula:


Q1999SWU = (Q1999HEU / QTHEU)  x QTSWU , where:


Q1999SWU is the 1999 SWU Quantity;


Q1999HEU is the quantity of HEU representing the 1999 Material, which equals to
8,700.000 kg HEU;


QTHEU is the total quantity of HEU to be blended down and delivered to USEC as
LEU in accordance with the binding delivery order for CY2013 and CY2013
USEC-TENEX Schedule, which shall comply to the terms of the Contract, including
this Amendment No. 020 (for avoidance of doubt, QTHEU shall be equal to the
remaining quantity of HEU to be blended down and delivered to USEC as LEU
pursuant to the Government-to-Government Agreement and the Contract in CY2013 to
ensure that the total quantity of HEU blended down and delivered to USEC as LEU
pursuant to the Government-to-Government Agreement and the Contract is not less
than 500 metric tonnes of HEU);


QTSWU is the total quantity of SWU contained in LEU derived from QTHEU  and
ordered by USEC for delivery in CY2013 in accordance with the binding order and
the CY2013 USEC-TENEX Schedule.


In making the calculations in accordance with the above formula, the Parties
shall round QTHEU to the nearest gram of HEU, QTSWU to three decimal places
(one-thousandth part of SWU), the result of each intermediary individual
arithmetic operation (division or multiplication, as the case may be) to three
decimal places and the resulting Q1999SWU to three decimal places
(one-thousandth part of SWU).


In making the calculation of 50% of the 1999 SWU Quantity (Q1999SWU) the Parties
shall multiply Q1999SWU by 0.50 and round the resulting Q1999SWU to three
decimal places (one-thousandth part of SWU).


In rounding, where the number in the fourth decimal place is 1, 2, 3 or 4, the
number is discarded without changing the number in the third decimal place, and
where the number in the fourth decimal place is 5, 6, 7, 8 or 9, the number in
the third decimal place is increased by 1.  Thus, the number 0.0124 would be
rounded to 0.012 while the number 0.0125 would be rounded to 0.013.
 
 
PROPRIETARY BUSINESS INFORMATION